Citation Nr: 0532859	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a November 1991 rating decision, which denied a claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD), contained clear and unmistakable 
error (CUE).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Oakland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that a November 1991 rating 
decision did not contain CUE.  The July 2002 rating decision 
also granted service connection for PTSD, assigning a 50 
percent evaluation; granted TDIU; and established basic 
eligibility to Dependents' Educational Assistance.  

In July 2004, the Board remanded the case to afford the 
veteran a personal hearing.  In May 2005, the veteran 
testified before the undersigned Veterans Law Judge sitting 
at the RO.  The transcript of the hearing is associated with 
the claims folder and has been reviewed.


FINDINGS OF FACT

1.  In November 1991, the RO denied service connection for 
PTSD.  The veteran did not appeal this decision within one 
year of being notified.

2.  The veteran has failed to demonstrate that there was an 
error of fact or law in the RO's November 1991 decision 
which, had it not been made, would have manifestly changed 
the outcome of the decision.


CONCLUSION OF LAW

The November 1991 rating decision, which denied service 
connection for PTSD, does not contain CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

The notice and development provisions of the VCAA do not 
apply to claims of CUE in a RO decision.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  Accordingly, a remand for 
compliance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


Analysis

CUE is a very specific and a rare kind of error.  It is the 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 
1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on clear and unmistakable error 
has a much heavier burden than that placed upon a claimant 
who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In order to determine whether the November 1991 rating 
decision contained CUE, a review of the law and evidence that 
was before the rating board at the time of the prior 
adjudication must be undertaken.  

Prior to the promulgation of 38 C.F.R. § 3.304(f) in 1993, 
entitlement to service connection for PTSD was determined by 
applying the provisions of the VA Adjudication Procedure 
Manual M21-1 (Manual M21-1), which required essentially the 
same elements as those included in the 1993 version of 38 
C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), citing Manual M21-1, Subchapter XII, paragraph 50.45 
(Jan. 25, 1989).  Service connection for PTSD required a 
diagnosis, supportive evidence that the stressor occurred, 
and a "link between current symptoms and inservice stressful 
event(s)."  

In November 1991, the RO denied service connection for PTSD.  
The RO determined that there was no confirmed diagnosis of 
PTSD.  Evidence considered in connection with the November 
1991 rating decision included records from the Fresno Vet 
Center which show diagnoses of PTSD (see July 1988 psycho-
social assessment report by Giles, counselor, and December 
1989 report by Dr. Bunce).  Other evidence of record included 
VA mental health treatment records which fail to show a 
diagnosis of PTSD.  In August 1989, the veteran was admitted 
to a VA hospital; discharge summary report shows a diagnosis 
of "possible PTSD."  In January 1990, the veteran underwent 
a VA examination.  The veteran was oriented times three.  
There were no signs of delusions, hallucinations,  thought 
disorder, or psychotic processes.  The examiner concluded 
that there was insufficient evidence to support a diagnosis 
of PTSD.  

Letter dated in November 1991 advised the veteran of the 
denial of service connection for PTSD and explained his 
procedural and appellate rights.  The veteran did not appeal 
this decision within one year of being notified and it is 
final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991) (currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2005).

In support of his CUE claim, the veteran essentially asserts 
that the RO failed to assist him in obtaining relevant 
medical records in connection with the November 1991 rating 
decision.  According to August 1990 statements, the veteran 
requested that the RO obtain evidence from Menlo Park VAMC, 
Fresno Vet Center, and the state social security 
administration (SSA).  Menlo Park VA records are not in the 
claims folder, and although the veteran was inadvertently 
asked to sign a release for them, there is no indication that 
the RO requested them.  As discussed above, records from the 
Fresno Vet Center were considered at the time of the November 
1991 rating decision.  However, it appears that those records 
were incomplete because, in 2003, the veteran submitted non-
duplicative treatment records dated from 1989 to 1991 from 
the Fresno Vet Center.  In 2003, the veteran also submitted a 
February 1989 state disability mental examination report.  
Those records were not considered in connection with the 
November 1991 rating decision.  

Nevertheless, the Board finds that any such failure on the 
part of the RO to request these records amounts to a breach 
of the duty to assist.  Such a breach does not amount to an 
error in fact or law, but, rather, may result in an 
incomplete record.  In Cook v. Principi, 318 F. 3d 1334 (Fed. 
Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a breach of a 
duty to assist cannot constitute CUE and that "grave 
procedural error" does not render a decision of VA non-final.  
In Cook, the Federal Circuit overruled Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), to the extent that that decision 
held that the existence of "grave procedural error" (in that 
case, not obtaining complete service medical records) 
rendered a VA decision non-final.  Also in Cook, the Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) 
noted that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  

Further, the United States Court of Veterans Appeals has held 
that medical records which are in VA's possession at the time 
a decision is rendered on a claim will be considered to be 
evidence in the record before the adjudicators at the time 
the decision was entered.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  However, the Court has subsequently held that the 
constructive notice rule first enunciated in Bell did not 
apply to decisions made before the Bell decision was issued.  
See Damrel v. Brown, 6 Vet. App. 242 (1992).  In a precedent 
opinion, VA's General Counsel has held that, "With respect 
to final AOJ decisions rendered prior to July 21, 1992, an 
AOJ's failure to consider evidence which was in VA's 
possession at the time of the decision, although not actually 
in the record before the AOJ, may not provide a basis for a 
finding of clear and unmistakable error."  VAOPGCPREC 12-95.  

Thus, the Board acknowledges that the RO did not obtain 
certain medical records in connection with its November 1991 
decision.  Nevertheless, while this may have resulted in an 
incomplete record at the time that rating decision was 
rendered, as discussed above, an incomplete record does not 
amount to a valid claim of CUE.  See Cook, supra.  The Board 
further finds that the constructive notice rule established 
in Bell is not applicable to the veteran's CUE claim, as the 
rating decision at issue was rendered prior to July 21, 1992.  
See VAOPGCPREC 12-95.

In sum, the evidence considered by the RO in conjunction with 
the November 1991 rating decision can be reasonably 
interpreted to support its finding that there was no 
competent evidence to justify a PTSD diagnosis.  The veteran 
has not identified error, which had it not been made, would 
have manifestly changed the outcome of the decision.  

To the extent the veteran disagrees with the way the RO 
evaluated the evidence of record, the Board notes that simply 
alleging CUE on the basis that the previous adjudication 
improperly weighed or evaluated the evidence does not rise to 
the stringent definition of CUE.  See Fugo, supra.   


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


